Citation Nr: 0007126	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from November 1953 to February 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which denied service connection 
for the cause of the veteran's death.  This rating decision 
also denied entitlement to Dependent's Educational Assistance 
under 38 U.S.C., Chapter 35.  However, the appellant did not 
file a notice of disagreement on this issue.  Therefore, it 
is not on appeal.


FINDINGS OF FACT

1.  The veteran died in October 1996 at the age of 61, many 
years after discharge from service.

2.  The death certificate discloses that the veteran's death 
was caused by atherosclerotic heart disease.

3.  At the time of the veteran's death, service connection 
had not been granted for any disability.

4.  The appellant has not presented competent medical 
evidence showing that the fatal cardiovascular disorder 
either developed during service or was in any manner related 
to the veteran's service.

5.  The appellant has not presented competent medical 
evidence establishing the veteran acquired nicotine 
dependence during service.


CONCLUSIONS OF LAW

1.  The evidence on file does not establish that nicotine 
dependence was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b).

2.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate discloses that the veteran died in 
October 1996 at the age of 61 due to asystole, due to 
cardiomyopathy, due to atherosclerotic heart disease.  Renal 
insufficiency was a significant condition not related to the 
cause of death.

At the time of death service connection had not been granted 
for any disability.

The service medical records disclose that in April and May 
1954, the veteran was seen with complaints of chest pain.  
Chest x-rays were negative.  Examination of the heart and 
lungs was negative except for a few scattered wheezes.  The 
clinical impression was upper respiratory infection.  In June 
1964, he complained of chest pain in the left anterior 
thorax.  The evaluation of the heart was normal.  The 
impression was Tietze's syndrome, idiopathic painful swelling 
of one or more costal cartilage, especially of the second 
rib.  

The veteran underwent physical examination in May 1965.  The 
purpose of the examination was "Lost Records".  The 
examiner noted that he had had chest pain in 1960 of 
undetermined cause.  The pain was not significant, and there 
were no complications or sequelae.  Examination of the heart 
was normal.  Blood pressure was normal.  On the retirement 
examination in September 1973, he complained of a chronic 
cough.  He denied heart trouble, chest pain, and shortness of 
breath.  He also denied nervous problems of any sort and 
frequent problems sleeping.  The examiner reported the cough 
was attributable to cigarettes.  An EKG and chest x-ray were 
with normal limits.  His blood pressure was 118/86.  A 
cardiovascular disorder was not noted on this examination.

Multiple private hospital reports disclose treatment for the 
veteran's cardiovascular problems beginning in 1992 and 
continuing until the time of his death.  A private hospital 
report discloses that the veteran was hospitalized in May 
1993 for elective aortofemoral bypass graft.  He had a 
history of severe claudication and an aortogram had revealed 
total occlusion of the right iliac and 98 percent stenosis of 
the left iliac artery.  He had a history of some coronary 
disease.  He had a history of two pack a day smoking.    

When the veteran was seen during this hospitalization in May 
1993 for acute renal insufficiency, it was reported that he 
had a five year history of hypertension, and that he had 
developed severe claudication with numbness in the legs and 
buttocks.  There was no past medical history of an acute 
myocardial infarction although an EKG showed findings 
compatible with an inferior myocardial infarction.  The final 
discharge diagnoses were: aortoiliac occlusive disease; 
coronary artery disease; acute renal failure; respiratory 
distress.

A private hospital report dated in September 1996, disclosed 
that the veteran had quit smoking approximately one week ago.  
Prior to this he had a forty five pack year history.

A report of Fred M. Shalom, M.D. dated in March 1998, 
discloses that he first saw the veteran in April 1993 for 
severe coronary artery disease with ischemic cardiomyopathy.   
In view of his history of heavy smoking, his condition 
continued to deteriorate, despite optimal medical management.  
This contributed greatly as an indirect cause of his 
condition, and final demise.

Legal Analysis.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 (1998).  Cardiovascular disease is a 
conditions that may be presumptively service connected if 
manifest to a degree of ten percent within a year of service.  
38 C.F.R. § 3.309(a) (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Although the appellant has contended the veteran's 
hypertension began in service, the service medical records 
disclose no evidence of hypertension or cardiovascular 
disease.  For example, on the examination prior to retirement 
in September 1972, a chest x-ray and EKG were within normal 
limits, as was the veteran's blood pressure.  The clinical 
records do not indicate the veteran developed a chronic 
cardiovascular disorder until many years after service.  For 
example, when he was hospitalized in May 1993, it was 
reported that he had a history of hypertension for five 
years.  Therefore, based on the absence of any competent 
medical evidence of a cardiovascular disorder during service, 
or within one year after service, the claim for direct or 
presumptive service connection for the cause of the veteran's 
death is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  

In this case, the appellant has maintained that her husband 
was treated at the Long Beach Naval Hospital before it closed 
and that these treatment records had not been associated with 
the claims file.  Review of the veteran's service medical 
records reflects that he was evaluated and treated at Long 
Beach Naval Hospital on a number of occasions.  However, 
there is no contemporaneous record of his treatment for chest 
pain in 1960.  This, and the reference to lost records in 
service, are consistent with the appellant's assertion of 
missing records, but, as she has not specified the time 
period involved or the disorder for which he was treated, one 
can only speculate.

In this regard, it must be emphasized that the symptoms in 
1960 were not attributed medically to any form of 
cardiovascular disorder.  Moreover, subsequent examinations 
in service showed no cardiovascular abnormality.  In fact, 
the post service medical records state that the veteran's 
cardiovascular problems began many years later.  For this 
reason, any missing medical records would not advance her 
claim, and, in fact, she does not argue that they would.  

There are no lengthy gaps in the available service medical 
records.  Having reviewed them, the Board is of the opinion 
that all available service medical records have been 
obtained, as was reported by the National Personnel Records 
Center in May 1997.  The hospital in question is closed, and 
in view of the medical evidence which establishes the onset 
of cardiovascular disease was not until the late 1980's, many 
years after service, the Board has determined that a search 
for any records alleged to be missing would likely be 
fruitless and would not serve to well ground the claim.

Nicotine Dependence.

The appellant has contended that her husband started smoking 
as a result of his military service,  She maintained that he 
tried every means to quit smoking, but was unsuccessful.  She 
contends that his team of cardiologists agreed that his 
health was compromised by smoking.

It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. § 
1103 (West Supp 1999).  However, section 1103 does not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel. See 38 U.S.C.A. § 7104(c) (West 
1991). In pertinent part, VAOPGCPREC 19-9 (May 13, 1997) 
provides that where the evidence indicates a likelihood that 
a veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence and resulting disability or death may be service 
connected on that basis pursuant to section 3.310(a).

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  The opinion stated further 
that secondary service connection may be established, under 
the terms of 38 C.F.R. § 3.310(a), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use may be considered the proximate cause of the 
disability or death which is the basis of the claim.  The 
determination of proximate cause is basically one of fact, 
for determination by adjudication.

VAOPGCPREC 19-97 further stated that assuming that 
adjudicators adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service." With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by certain 
criteria.

The criteria for diagnosing substance dependence at found in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV) at 243.

The Board concedes that the veteran smoked cigarettes in 
service.  However, there is no competent medical evidence to 
establish the existence of nicotine dependence arising is 
service.  Accordingly, the Board has determined that the 
record does not establish nicotine dependence arose in 
service, and that such dependence was the proximate cause of 
his death.  Therefore this claim is not well grounded. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

